United States Court of Appeals
                     For the First Circuit

No.01-2469


         JESÚS MANUEL CALDERÓN-ORTIZ; ALFREDO CALDERÓN;
                       MARIA ISABEL ORTÍZ,

                     Plaintiffs, Appellants,

                               v.

   ZOE LABOY-ALVARADO; JOHNNY HEREDIA-CALOCA; HÉCTOR FONTANÉZ,
  Captain; GLADYS RIVERA; LUIS APONTE; CARLOS RODRÍGUEZ-DELGADO;
 AMAURY PÉREZ; WILSON MORALES; LEOCADIO HERNÁNDEZ; GRETCHEN GROE,
 OOCV2100; GEORGE GOE, OOCV2100, Lieutenant and Supervisor at the
    Baymón Regional Metropolitan Detention Center, JAMES JOE,
    00CV2100; RICHARD ROSADO; KIRK KOE, OOCV2100; NÉSTOR NOE,
00CV2100; PETER POE, 00CV2100; TIMOTHY TOE, 00CV2100; MARCOS MOE,
        00CV2100; SAMUEL SOE, 00CV2100; LYLE LOE, 00CV2100,

                     Defendants, Appellees.




                          ERRATA SHEET


     The opinion of this Court issued on, August 20 2002, is
amended as follows:


Page 2, Line 8:     Delete "REVERSE" and replace it with "VACATE
                    AND REMAND."